Lore, C. J.,
dissenting. The judicial power of Justices of the Peace is constitutional, and is designed to furnish to suitors a local court of easy access for the speedy and inexpensive determination of causes, according to their real merits.
The proceedings before Justices may be reversed in the Superior Court, either, on certiorari or on appeal. By the one the record is tried; by the other the case is heard upon its merits.
The functions of this court in- certiorari cases is clearly defined in a note to an early case—Cullen vs. Lowry, 2 Harring. 293: “ On a certiorari the, court may reverse for want of jurisdiction, for not proceeding in the manner the law directs, and perhaps for admitting and deciding on illegal-evidence alone, if this appears:
Our courts have therefore reversed the Justice in certiorari in three cases
(1) Where the record does not show affirmatively jurisdiction of the parties and the cause of action.
(2) Where the record does not contain “ the names of the parties, cause of action, the sum demanded, the day of issuing process and when it is returnable, the return, and in cases of a forthwith summons the day of return, every adjournment and the day to-which the same shall be, any set off pleaded and the amount thereof, the names of the Referees, if any be appointed, the sum of their *301report and for which party, the costs regularly taxed, entries of bail, of surety and the issuing of any execution and the date thereof.”
This is under the mandatory terms of Sec. 18, Chap. 99, Code of 1893. This is also the case in judgments by default where the record does not show that the plaintiff’s proofs and allegations were heard. This under the statute which provides: “ If the defendant, being duly summoned, does not appear at the appointed time in the writ of summons, or at any time to which the case is regularly adjourned, the Justice may adjourn the case again, or he may hear the proofs and allegations of the plaintiff in the defendant’s absence and give judgment by default, the return of service being first verified;” Rev. Code, § 5 ch. 99; Boston vs. Tennant, 2 Harring. 345.
(3) Where the record affirmatively shows that the Justice has proceeded illegally or manifestly contrary to law.
A careful analysis of the decisions of our courts in certiorari cases shows that they all fall within these three classes. The ease under consideration is not within any of these classes. From the record it appears manifestly:
(1) That the parties were both present and that the cause of action was within the Justice’s jurisdiction.
(2) The positive requirements of Rev. Code, § 18, ch. 99, seem to have been met. This was not a judgment by default requiring setting out of the proofs and allegations under Rev. Code, §5, ch. 99.
(3) The record does not affirmatively show that the Justice proceeded illegally.
The record shows that both parties were present; that “ the witnesses all sworn, and the Referees hearing the proofs and allegations,” after which they adjourned to Monday next for further proof, viz., the 30th day of March, but it does not show that on the 30th day of March the referees heard further proof. We are asked to presume that they did not hear further proof or that they *302had not sufficient proof before them upon which to render judgment.
We are asked so to presume because the record does not affirmatively set it forth.
The general rule both on principle and authority is that judicial officers, in the absence of proof to the contrary, are presumed to have done their duty. The record shows that the referees rendered their award, and the presumption of the law is that they did so on sufficient proofs.
The case of Hoffecker vs. Eaton, in my judgment, does not sustain the contention of the majority of the court, because it there affirmatively appears from the record that evidence was not heard, which brings it within the third class of cases above mentioned.
I regard this as a serious matter. If the line of mere techninical objection is extended and judgments of Justices of the Peace are reversed thereon it adds additional and unnecessary burdens to proceedings before Justices of the Peace. The purpose of the constitution in providing local courts for the speedy and inexpensive trial of causes upon their real merits will be defeated by such a course. Indeed it will make it difficult if not impossible fora Justice of the Peace to make up his record in any case, so that an astute lawyer would not be able to find technical objection. And thus cases would be liable to be determined upon purely technical grounds and not upon their merits, besides adding largely to the costs and delay in determining cases cognizable before Justices of the Peace.